 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8

 9    YAKINI DEANDRE BYRD,                          Case No. 1:19-cv-01343-DAD-HBK

10                      Plaintiff,                  ORDER MODIFYING SCHEDULING
                                                    ORDER
11           v.
                                                    (Doc. No. 31)
12    F. SERRANO,
13                      Defendant.
                                                   Discovery Deadline: August 25, 2021
14
                                                   Dispositive Motion Deadline: November 5, 2021
15

16

17

18

19          On April 30, 2021, the court directed Defendant to determine whether a settlement

20   conference would be productive. (Doc. No. 49). That order concurrently denied Defendant’s

21   motion to extend the discovery and dispositive motion deadlines (Doc. No. 48) staying all

22   deadlines until a settlement conference was held or Defendant chose to forego one. On May 26,

23   2021, Defendant notified the court that he was opting out of a settlement conference. (Doc. No.

24   50).

25          Fed. R. Civ. P. 16(b)(4) permits a court to modify a scheduling order for good cause

26   shown and with the judge’s consent. Defendant’s earlier motion argued a 90-day extension to the

27   discovery and dispositive motion deadlines was warranted because of difficulties scheduling

28   Plaintiff’s deposition due to the impact of COVID-19 and counsel’s heavy caseload. (Doc. 48-1).
                                                     1
 1            The pandemic induced delay in deposing Plaintiff constitutes good cause. The court will

 2   accordingly sua sponte resets the discovery and dispositive motions deadlines set forth in the

 3   Discovery and Scheduling Order (Doc. No. 31).

 4            Accordingly, it is ORDERED:

 5            1. The discovery deadline is extended to August 25, 2021.

 6            2. The dispositive motion deadline is extended to November 5, 2021.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      May 27, 2021
10                                                     HELENA M. BARCH-KUCHTA
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
